                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID WILKES,                                         Case No. 18-cv-05607-JD
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF DISMISSAL WITH
                                                 v.                                           LEAVE TO AMEND
                                   9

                                  10    SAN FRANCISCO SHERIFF'S
                                        DEPARTMENT, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a detainee, has filed a pro se civil rights complaint under 42 U.S.C. § 1983. He

                                  14   has been granted leave to proceed in forma pauperis.

                                  15                                                DISCUSSION

                                  16           STANDARD OF REVIEW

                                  17           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  18   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  19   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  20   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  21   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  22   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  23   Cir. 1990).

                                  24           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  25   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  26   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  27   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                  28   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above
                                   1   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   2   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   3   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   4   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   5   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   6   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   7   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   8          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                   9   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  10   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  11          LEGAL CLAIMS
                                              Plaintiff states that he is living in unsanitary conditions at the county jail. Inmates who sue
                                  12
Northern District of California




                                       prison officials for injuries suffered while in custody may do so under the Eighth Amendment’s
 United States District Court




                                  13
                                       Cruel and Unusual Punishment Clause or, if not yet convicted, under the Fourteenth Amendment’s
                                  14   Due Process Clause. See Bell v. Wolfish, 441 U.S. 520, 535 (1979); Castro v. Cnty. of Los
                                  15   Angeles, 833 F.3d 1060, 1067-68 (9th Cir. 2016) (en banc). But under both clauses, the inmate
                                  16   must show that the prison official acted with deliberate indifference. Id. at 1068. Under the

                                  17   Fourteenth Amendment, a pretrial detainee plaintiff also must show that the challenged prison
                                       condition amounts to punishment because it is not “reasonably related to a legitimate
                                  18
                                       governmental objective.” Byrd v. Maricopa Cty. Board of Supervisors, 845 F.3d 919, 924 (9th
                                  19
                                       Cir. 2017) (quoting Bell, 441 U.S. at 539). 1 If the particular restriction or condition is reasonably
                                  20
                                       related, without more, it does not amount to punishment. Bell, 441 U.S. at 538-39; but cf. Shorter
                                  21   v. Baca, No. 16-56051, slip op. at 25 (9th Cir. Jul. 16, 2018) (holding jail officials not entitled to
                                  22   deference where they offered no reason for keeping mentally ill inmates shackled and unclothed,
                                  23   without food, water, or access to a toilet for hours at a time).
                                              Plaintiff states that there has been constant flooding in the jail of raw sewage and he has
                                  24

                                  25   not been provided adequate cleaning supplies to protect himself and to clean up the sewage.

                                  26
                                          1
                                  27       Under the Eighth Amendment, a convicted prisoner must show that the challenged prison
                                       condition is serious enough to constitute cruel and unusual punishment within the meaning of the
                                  28   Eighth Amendment. See Farmer v. Brennan, 511 U.S. 825, 834 (1994).

                                                                                          2
                                       However, plaintiff has not identified any specific defendant and how they are responsible for the
                                   1

                                   2   living conditions. Nor has plaintiff described if he has requested that the conditions be repaired

                                   3   and what occurred. It is also not clear if plaintiff is a pretrial detainee or a convicted prisoner.

                                   4   The complaint is dismissed with leave to amend to provide more allegations to state a
                                   5
                                       constitutional deprivation. Plaintiff must identify if he is a convicted prisoner or a pretrial
                                   6
                                       detainee and he must provide more information in support of his claim and identify the appropriate
                                   7
                                       defendants.
                                   8
                                                                                      CONCLUSION
                                   9

                                  10          1.      The complaint is DISMISSED with leave to amend. The amended complaint must
                                  11   be filed within twenty-eight (28) days of the date this order is filed and must include the caption
                                  12   and civil case number used in this order and the words AMENDED COMPLAINT on the first
Northern District of California
 United States District Court




                                  13   page. Because an amended complaint completely replaces the original complaint, plaintiff must
                                  14   include in it all the claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th
                                  15   Cir. 1992). He may not incorporate material from the original complaint by reference. Failure to
                                  16   amend within the designated time will result in the dismissal of this case.
                                  17          2.      It is the plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  18   Court informed of any change of address by filing a separate paper with the clerk headed “Notice
                                  19   of Change of Address,” and must comply with the Court’s orders in a timely fashion. Failure to
                                  20   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of
                                  21   Civil Procedure 41(b).
                                  22          IT IS SO ORDERED.
                                  23   Dated: November 28, 2018
                                  24

                                  25

                                  26                                                                  JAMES DONATO
                                                                                                      United States District Judge
                                  27

                                  28
                                                                                           3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DAVID WILKES,
                                   4                                                          Case No. 18-cv-05607-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        SAN FRANCISCO SHERIFF'S
                                   7    DEPARTMENT, et al.,
                                   8                   Defendants.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 28, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   David Wilkes ID: 1809315
                                       San Francisco County Jail
                                  18   850 Bryant Street
                                       San Francisco, CA 94102
                                  19

                                  20

                                  21   Dated: November 28, 2018

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          4
